REASONS FOR ALLOWANCE
Reasons for Allowance
Applicant’s RCE arguments filed in the reply on 4/15/2022 were received and fully considered. Claims 1, 4, 8 and 9 were amended.  Claims 12 – 14 are new. Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered and are persuasive. The claimed invention, as currently amended, overcomes the 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are withdrawn. The claims amended in a manner that places the application in condition for allowance. As such, claims 1, 3, 4, 6 - 9, 11 – 14 are allowed over the prior art on record.  
Regarding claims 1, 3, 4, 6 - 9, 11 – 14 the following is an examiner’s statement of reasons for allowance. The amended claims 1, and 4 recite: “generate a primary multi-stream expression obtained by integrating the primary stream expression; provide a second intermediate layer of the neural network that generates a secondary stream expression for each speaker, the secondary stream expression being a fixed- length vector generated by inputting  the word sequence of each speaker and the primary multi-stream expression simultaneously into the second intermediate layer of the neural network; generate a secondary multi-stream expression obtained by integrating the secondary stream expression.”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the previous office action. One such prior art of the record is Bouaziz et al. (IEEE. 2016: IMPROVING MULTI-STREAM CLASSIFICATION BY MAPPING SEQUENCE-EMBEDDING IN A HIGH DIMENSIONAL SPACE), teaches section 3.4, page 227: “our approach, presented in Figure 4, consists in training a different LSTM-based network on each input stream as in a). Building this supervised sequence embedding would allow us to make a latent representation of the sequential data, in the form of non-sequential vectors. Afterwards, we concatenate, as in b), the vectors produced by LSTM encoding in a single super-vector performing a multi-stream latent representation. We think this representation could indeed help state-of-the-art classifiers to behave more effectively with multi-stream sequential data.”
However, none of the prior art of record including Bouaziz et al. teach specifically inputting the word sequence of each speaker and the primary multi-stream expression simultaneously into the second intermediate layer of the neural network; generate a secondary multi-stream expression obtained by integrating the secondary stream expression. 
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1, 3, 4, 6 - 9, 11 – 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656